1    Michael J. Aed, SBN 204090
     LAW OFFICE OF MICHAEL J. AED
2
     2115 Kern Street, Ste. 1
3    Fresno, California 93721
     Phone: 559-825-4600
4    Fax: 559-272-8411
5
     Attorney for Defendant,
6

7

8                                  UNITED STATES DISTRICT COURT

9                               EASTEREN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA                        )   Case No.: 1:15 CR 00225
                                                     )
12                        Plaintiff,                 )   STIPULATION TO CONTINUE MARCH 26,
13                                                   )   2020 STATUS CONFERENCE; ORDER
            vs.                                      )
14                                                   )   DATE: March 26, 2020
     ESEQUIEL FABELA,                                )   TIME: 2:00 p.m.
15
                                                     )   Location: #9
16                        Defendant.                 )   Magistrate Judge Stanley A. Boone
                                                     )
17

18
            IT IS HEREBY STIPULATED by and between the parties hereto, through their
19
     respective attorneys of record, that the parties March 26, 2020 status conference hearing for this
20

21
     TSR violation may be continued to 2:00 p.m. on Tuesday April 21, 2020.

22          The parties (AUSA and Defense Counsel) base this stipulation on good cause as follows:
23
     This is the second status conference related to this case. Defense counsel recently received and
24
     is reviewing discovery. The AUSA has indicated the likelihood of a new case being filed. In
25
     anticipation of that filing, the parties have been discussing possible plea negotiations to
26

27   encompass resolution of both the violation of supervised release and new filing. Since the last

28   hearing, Defense counsel has met with Mr. Fabela in the Fresno County Jail. Since that jail visit,
1    the Fresno County Sheriff’s Office has suspended family visits and substantially restricted
2
     professional visits based upon the Coronavirus (Covid-19) pandemic. The parties agree that a
3
     stipulation is appropriate to allow the aforementioned issues to be resolved prior to proceeding to
4

5
     the next status conference hearing on Mr. Fabela’s case. The parties will continue to meet and

6    confer about outstanding issues, including possible resolution, and advise the court of any
7    updates.
8

9    DATED: March 24, 2020                                        By: /s/ Kim Sanchez
                                                                  Kim Sanchez
10
                                                                  Assistant United States Attorney
11

12

13
     DATED: March 24, 2020                                        By: /s/ Michael J. Aed
14                                                                Attorney for Defendant
                                                                  Esequiel Fabela
15

16

17

18
                                           ORDER
19

20

21   IT IS SO ORDERED.
22
     Dated:     March 24, 2020
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
